IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00108-CV

CLIFTON JERRY LANDRY,
                                                              Appellant
v.

TEXAS DEPT OF CRIMINAL JUSTICE, ET AL.,
                                                              Appellees



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 23,002


                          MEMORANDUM OPINION


      Clifton Jerry Landry seeks to appeal from a “COLLECTION (COURT FEE/ETC.)

ORDER” signed by the trial court on September 23, 2008. Landry filed his notice of

appeal on April 8, 2009. We will dismiss the appeal for want of jurisdiction.

      The Clerk of this Court notified Landry that the appeal was subject to dismissal

for want of jurisdiction because: (1) the notice of appeal is untimely; see TEX. R. APP. P.

26.1(b), 28.1(b); and (2) there does not appear to be a statute giving this Court

jurisdiction over this interlocutory appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319
n.1 (Tex. 2007). Landry was warned that the appeal may be dismissed if he or any party

did not file a response showing grounds for continuing the appeal. See TEX. R. APP. P.

42.3(a). The Court has received no response.1 Accordingly, the appeal is dismissed.



                                                            FELIPE REYNA
                                                            Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 20, 2009
[CV06]




1
      The Court did receive Landry’s docketing statement five days after mailing the notice letter.
However, it does not appear that Landry filed this document in response to the notice letter.


Landry v. Tex. Dep’t of Criminal Justice                                                    Page 2